 Case: 1:18-cv-02663-SO Doc #: 1-2 Filed: 11/16/18 1 of 7. PageID #: 7
                                  104878431




                     IN THE COURT OF COMMON PLEAS
                          CUYAHOGA COUNTY, OHIO                                 -2 A 10* Si

                                                        CASE NO                     COURTS
MICHAEL OKO                                     )       lash jnu              whA COUNTY
675 East 160th Street                           )       JUDGE.:

Cleveland, Ohio44110                            )                     Complaint
                                                         MICHAEL E JACKSON
                PLAINTIFF                       )        CV 18 901604

         -VS-                                   )       COMPLAINT IN REPLEVIN
CLEVELAND DIVISION OF POLICE                    )

1300 Ontario Street                             )                                      -

Cleveland, Ohio 44113                           )

                        DEFENDANT)




                                        A. COMPLAINT



1. This is a Complaint in Replevin for Unlawful taken and Possession of one’s personal
     property to wit Automobile: a 2002 Honda Odyssey (VIN#2HKRL18591H515300)
     and 2003 Honda Accord (VIN#1HGCB7276PA026800) without lawful purpose and
     express consent of rightful owner.


                                        B. JURISDICTION.

                                                                                !
2.   This court has inherent jurisdiction to adjudicate the subject matter.


                                        C. PARTIES.

3. Plaintiff is a citizen and resident of Cleveland in Cuyahoga County, Ohio for more
     than Ten year. Defendant is Cleveland Division Police through its Agents in the Fifth
     District Police Department located at East 152 Street, Cleveland, Ohio and its
     Impound Unit of the City Of Cleveland police Department.


                                        D. FACTS/CASE.
Case: 1:18-cv-02663-SO Doc #: 1-2 Filed: 11/16/18 2 of 7. PageID #: 8




4. Michael Oko herein the “Plaintiff” is reside at 675 East 160th Street, Cleveland, Ohio
     44110 with his personal properties to wit: 2002 Honda Odyssey Mini Van and 2003
     Honda Accord, Sedan, parked on the Drive Way of the Plaintiff rented Property.


5. That Plaintiff was out of the Country to attend to family emergency in Sub-Sahara
     Africa for no less than thirty days and upon return home on June 22, 2018, (See
     attached exhibit Marked “A”) and discovered that his two vehicles mention in Para
     four were not at his driveway, and began a search.


6. That upon information and belief, Plaintiff discovered that disgruntled neighbor has
     called the Police, alleging that the vehicles were stolen, abandoned and product of
     illegality.


7. That Defendant through its agent towed the vehicles under such mistaken assertions
     without any investigation. Plaintiff states that these vehicles were not stolen, abandon
     and not a product of any illegality and were not parked on the Public Street to be
     subjected to any citation or any notice of violations of city or county ordinance.


8.   Plaintiff states that the tow and possession of the vehicles without express consent
     and authorization of the plaintiff is unconstitutional and deprivation of plaintiffs
     right to personal property.                              y


9. Plaintiff states that Defendant did not serve upon Plaintiff Notice of violation of any
     ordinance prior to the Unlawful possession. Defendant’s action in the unlawful taken
     of plaintiff s property is not supported by Notice of any wrong doing committed by
     the plaintiff


10. Plaintiff is the bona fide title owner of the property as stated in the foregoing. See
     attached herein as (Exhibit “B” and “C”). Defendant has denied Plaintiffs repeated
     request to return the vehicles to the Plaintiff


                                 FIRST CAUSE OF ACTION.

                                 CLAIM ONE

/11. Plaintiff states that the action of the Defendant as stated in paragraphs 6, 7, 8 and 9
     constitutes an unlawful possession in violation of the Plaintiff’s constitutional rights
     to ownership and protection against deprivation of ownership under the United states
     Constitution and the constitution of the State of Ohio, where:
Case: 1:18-cv-02663-SO Doc #: 1-2 Filed: 11/16/18 3 of 7. PageID #: 9




       a    The property unlawfully taken is not subject to any violation of law or notice
            to owner that the vehicle is a subject of investigation.


       b. The property taken is not authorized by a court through a warrant or judicial
            authority.
       c.   The property was taken from the private property of the Plaintiff


       d. The property is not abandoned and does not have on them notice of violation
            of city ordinance to wit parking tickets.




                                SECOND CAUSE OF ACTION:

                                       CLAIM TWO

12. That the action of the defendant as stated in Para 6 through 11 deprived plaintiff the
   right to access and enjoyment of his property and the protection against unwarranted
   economic hardship where:


            •   Plaintiff has no means of comfortable transportation for his family.
            •   Plaintiff was forced to depend upon public transportation and other
                alternative.^
            •   Plaintiff was prevented access and daily use of personal belongings left in
                the vehicles.


                                      THIRD CAUSE OF ACTION                ,
                                               CLAIM THREE

13. The action of the defendant in this case as stated in Para 6 through 12 constitutes
   malicious intend and a willful abuse of law enforcement function where:


       a. A disgruntle neighbor uses the services of law enforcement to settle a personal
            vendetta by utilizing his influence through friends in the law enforcement.


       b. The act is ill motivated and not consistent with an objective law enforcement
            practices


14. Plaintiff states that the action of the defendant as stated in Para 6 through 13 caused
   pains and injury upon the Plaintiff including, but hot limited to unwarranted
Case: 1:18-cv-02663-SO Doc #: 1-2 Filed: 11/16/18 4 of 7. PageID #: 10
                    n                                             r
    economic hardship, emotional and mental, physical pains associated unwarranted
    stress,

Wherefore, Plaintiff prays for Entry of Judgment against the Defendant and grants
Plaintiff an order to return to plaintiff the two vehicles and all items contain therein

MONITARY COMPENSATION: An award of monetary compensation against the
defendant favor of Plaintiff in the sum of Twenty Five Thousand Dollars, $25,000.00 on
each claim.

Grant an Order prohibiting the defendant and its agent from Unlawful retaliation against
the plaintiff in the exercise of his constitutional right to file this action.

Grant any other order this court deem fit to make in the interest of Justice




                                                 Respectfully Submitted




                                                 675 East 160th Street

                                                 Cleveland, Ohio 44110

                                                         Plaintiff Pro se.
Case: 1:18-cv-02663-SO Doc #: 1-2 Filed: 11/16/18 5 of 7. PageID #: 11

                                                          p
                                            s                  -n            *n
                                                               50            50
                                            s                  M             H
                                            H                  1>J
                                            M                  T'J           W
                                            z                  l_j           Lj
                                            c                  C             C
                                            m                  z             Z
                                            0                  H             K
                                            ,                  00            SO       CO    CO
                                                                                                  a £m
                                                     m    po                                4»-   m   laam
                                                     r-   >                                       a m r"
                                                     -i   -I                                      **<   r—        h
                                                     >    m
                                                          o




                                   DUPLICATE
                                                     O    00
                                                     Z
                                                     z
                                                          <                                 g 4
                                                                                              2
                                                     m m
                                                     n z
                                                     H o
                                                     w m                                                     © I
                                                     § I                                    6 2
                                                     s *
                                                     3 o                                    *n H
                                                     M >                                    2 3
                                                                                                             § 2] I
                                                                                                             I    25.i
                                                                                                             9E   _ I
                                                                                                             23   I3 l
                                                                                                             S    >
                                                                                                             £    CO

                                   0 0062197046186
                                                                                                             m
                                                                                                             m    CO
                                                                                                                  m
                                                          >    r-      >    r-        >     r-
                                                          x>   <       73    <        50    <                     z $
                                                          r>
                                                          1—   z       z     ■o   •   -O                          Cl
                                                          rn
                                                               -<
                                                               0
                                                                       -<
                                                                       0
                                                                            >
                                                                            50
                                                                                      >
                                                                                      50
                                                                                            >
                                                                                            P
                                                                                                                  m
                                                          <
                                                          m
                                                                1
                                                               ;*      x
                                                                            t—1
                                                                            in
                                                                                      M
                                                                                      l/I
                                                                                            O
                                                                                            VI
                                                                                                                  x>
                                                          r*   m       m     1         l
                                                          i>   z       z    Q         O
                                                          z    z     ■ z    m         m
                                                          0    m
                                                               a
                                                                       m
                                                                       0
                                                                            ST)
                                                                            >         >
                                                                                                                  H
                                                                                                                  H      $
                                                               *<      <    c         c
                                                                            r*        r*                          Z
                                                                            r-        r~
                                                                            m         m                           m
                                                                                                                  XJ
                                                                                                                  >
                                                                                                  3X-1 2m         XI !
                                                                                                  m £             < I
                                    5




                                                                                                      nm
                                                                                                  2 «$
                                                                                                  1/1
                                   DUPLICATE
                      •£/<           P          N\
                                                     f
        Case: 1:18-cv-02663-SO Doc #: 1-2 Filed: 11/16/18 6 of 7. PageID #: 12
                                                          1




                 %110261854




BMV 3800 Rev. 3/08


            £!
        Case: 1:18-cv-02663-SO Doc #: 1-2 Filed: 11/16/18 7 of 7. PageID #: 13




                                      Common Pleas Court of Cuyahoga County, Ohio

              DESIGNATION FORM TO BE USED TO INDICATE THE CLASSIFICATION OF THE CAUSE

/U( c/v^-Tf OY^Q
Plaintiff                                                                                           Judge: MICHAEL E JACKSON

                                                                                                               CV 18 901604
Defendant

  Has this case been previously filed and dismissed? Yes                   CD No ^
  Case#:_ _ _ _ _ _ _ _ _ _ ’_ _ _ _ _                 Judge:_ _ _ _ _ _ _ _ _ _ _
  Is this case related to any new cases now pending or previously filed? Yes                                 CD No
  Case #: ^_ _ _ _ _ _ _ _ _ _ _ _ _ _ _               Judge:_ _ _ _ _ _ _ _ _ _ _ _ _ _

CIVIL CLASSIFICATIONS:          Place an (X) In ONE Classification Only.


  Professional Torts:                                                                      Foreclosures:
  □ 1311 Medical Malpractice                                                             []Utilize Separate Foreclosure Designation Form
  d 1315 Dental Malpractice
  Cl 1316 Optometric Malpractice                                                           Commercial Docket:
  □ 1317 Chiropractic Malpractice                                                          Cl 1386 Commercial Docket
  d 1312 legal Malpractice                                                                 Cl i387 Commercial Docket with Foreclosure
  Cl 1313 Other Malpractice
                                                                                           Administrative Appeals:
                                                                                           Cl 1540 Employment Services
  Product Uabilitv:
  □ 1330 Product Uability                                                                  □ 1551 Other


  Other Torts:                                                                                  ier Civil:
  Cl 1310 Motor Vehicle Accident                                                              ,500 Replevin/Attachment
  Cl 1314 Consumer Action                                                                     1382 Business Contract r ■
                                                                                           Cl 1384 Real Estate Contract
                                                                                                                             0
       1350 Misc. Tort                                                                                                       CO
                                                                                           Cl 1388 Consumer Del®*
   t                                                                                                                                     °T|
  Workers Compensation:                                                                    O 1390 Cognovit       .           cr
                                                                                                                            CD
  Cl 1550 Workers Compensation                                                             C31391 Other Contact^ o
  Cl 1531 Workers Comp. Asbestos                                                           Cl   1490 Foreign Judgrgent"n         1
                                                                                                                                _^
                                                                                           Cl                                   PO
                                                                                                1491 Stalking Civil protection Order
                                                                                           □    1501 Misc. Other O £2           K
                                                                                           Cl   1502 Petition to cfijj^gAdam walsh Ad
                                                                                           Cl 1503 Certificate oCT5»Mficatic55>r Empli
                                                                                                                                           ent


                                                                                          Parties have previously attemptsHme of the
 Amount of Controversy:
 □ None Stated                                                                            following prior to filing:
 Cl Less thari.$25,000                                                                    □ Arbitration
 □ Praver.Amount                                                                          Cl Early Neutral Evaluation
           ' ''.S'                                                                        Cl Mediation
                                                                                          SjjNone




                         mcffWL blCo
                           of my
  testify that terthebestt of my knowledge the within
                                 knowledgethe  within ggf.iztiof<clated
                                                      casajsnohcst      to any now pending or previously filed, expect as noted above,




  Address
                         tys etiooHh
  firm Name (Print or typ<                                          Attorney of Record (Print or Type)

                                                                     Supreme Court tt

  Address
                  c(4\/4<%nvlj'dc                                    Email Address


       Ia-                                                           Signature

                                                                      oS?            ■
